UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE GREATER CANNABIS COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 30-0842570 (State or other Jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 244 2nd Ave N., Suite 9, St. Petersburg, FL 33701 (727) 482-1505 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Sylios Corp 244 2nd Ave N., Suite 9
